Citation Nr: 1818923	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-52 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for degenerative joint disease of the spine currently rated at 40 percent, to include an initial rating in excess of 20 percent prior to March 2015. 

2. Entitlement to an effective date prior to September 4, 2009 for the award of service connection for degenerative joint disease of the lumbar spine. 

3. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board granted service connection for degenerative joint disease (DJD) of the lumbar spine in an April 2014 decision.  A February 2015 rating decision implemented the Board decision and assigned a 20 percent rating for DJD of the lumbar spine, effective September 4, 2009.  

On a March 2015 application for compensation, the Veteran indicated that he disagreed with the effective date and rating assigned for his DJD in the February 2015 rating decision.  A June 2015 rating decision assigned a 40 percent rating for DJD of the lumbar spine, effective March 16, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran's representative raised the issue of entitlement to TDIU benefits as an element of the increased rating claim, and as such, this issue has been added to the appeal.  However, the TDIU claim, as well as the issue of entitlement to an earlier effective date for the award of service connection for DJD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 16, 2015, the Veteran's back condition was productive of limitation of forward flexion of the thoracolumbar spine, at its worst, to 40 degrees and at no time during the appeal period has it been productive of ankylosis or incapacitating episodes lasting two weeks or more.

2. From March 16, 2015, the Veteran's back condition has been productive of limitation of forward flexion of the thoracolumbar spine to 15 degrees and at no time during the appeal period has it been productive of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to March 16, 2015, and in excess of 40 percent thereafter for the Veteran's back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Pertinent parts of the general rating formula for disease and injuries of the spine are as follows. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ..............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine................................................................40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20 percent

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under § 4.25. The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a maximum 60 percent rating for incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. Note 1 provides that for the purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran asserts that his back disability warrants a higher rating throughout the appeal period, including his initial rating. 

Relevant VA treatment records show the Veteran experienced back pain and sought different treatment methods over the years. He was given pain medications, injections, utilized a TENs unit and was given exercises to perform at home in order to relieve his symptoms. These treatment records reflect that x-rays taken in March 2014 showed multilevel degenerative changes, which the examiner found was not significantly different from the prior study done in December 2011. 

The Veteran was afforded a VA spine examination in March 2010 and reported constant back pain, which caused fatigue and weakness, which limited his ability to do any type of work and interfered with ambulation. He wore a back brace and used a walker; he did a limited amount of driving. He also reported three incapacitating episodes in the last year. A private pain management physician offered him conservative treatment for his back condition. 

On physical examination, he had 40 degrees of flexion and 10 degrees of extension, five degrees of right and left flexion and rotation. He was unable to stand on his heels and toes to walk. The examiner indicated the Veteran was flexed 40 degrees while walking. The Veteran indicated that he did not want to take off his clothes and brace because he did not think he could get them back on. 

A March 2011 VA spine examination report noted the Veteran wore a lumbar corset and used a walker to ambulate. He reported flare-ups of pain usually once or twice every decade or so and that lasted approximately two to three days. He had decreased lumbar lordosis, and tenderness of the lumbar spinous processes. Neurological examination revealed sensation decreased to light touch of the left lower extremity.

The examiner reviewed various x-rays in his file, which showed multilevel degenerative disc disease and facet arthrosis without secondary spinal canal stenosis and mild bilateral L5-S1 neuroforaminal narrowing.  The examiner did not provide any findings regarding range of motion. 

During the October 2017 examination, the Veteran did not report any flare-ups but noted that he had functional loss in the form of increased back pain with standing, walking bending and lifting. 

Range of motion was measured to 15 degrees of flexion, 5 degrees of extension, 10 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation. The decreased range of motion prohibited him from bending and lifting. There was pain with weight bearing and localized tenderness in the back. The Veteran was able to perform repetitive use testing without any additional loss of function or range of motion. The Veteran had guarding and muscle spasms in his lumbar spine that resulted in abnormal gait or spinal contour. There was no ankylosis of the spine or episodes requiring bed rest. 

Throughout the appeal period, the Veteran has had several VA examinations and sought VA treatment. These reports and documents show treatment for low back and associated symptoms (pain, limitation of motion, and radiculopathy). However, based on the foregoing, the Board finds that a preponderance of the evidence is against an increased rating at any point during the appeal period. 

Prior to March 2015

Relevant treatment records and the findings from the May 2010 and May 2011 examinations do not show limitation of motion worse than to 40 degrees of flexion or favorable ankylosis.  The Veteran has also reported rare flare-ups, but since these reportedly only occur twice every decade, they are sufficiently infrequent to be contemplated in the schedular rating, which are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has considered the Veteran's contention during the May 2010 VA exam that he experienced three incapacitating episodes due to his low back pathology. Although he is certainly competent to report his symptoms of back pain and stiffness, the Board notes, however, that the evidence does not show that these are periods of bed rest prescribed by a physician-as required by the rating criteria. As such, there is no evidence in the record to indicate that the Veteran had incapacitating episodes sufficient for an increased rating.   See 38 C.F.R. § 4.71a, Diagnostic Code 5243. Therefore, a higher rating is not warranted on this basis. 

After March 2015

The Veteran is entitled to a schedular rating in excess of 40 percent for his lumbar spine disability only on two bases: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months. The October 2017 examination report shows limited ranges of motion- to 15 degrees of flexion with pain. However, relevant medical records and the examination report show no evidence of ankylosis of any kind in the thoracolumbar spine. Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating. See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

As to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA records show no incapacitating episodes (physician prescribed) in any 12-month period, as to warrant an increased rating based on this criteria.  


ORDER

An increased rating for DJD of the lumbar spine is denied. 


REMAND

With regard to the issue of entitlement to an earlier effective date for the award of service connection for DJD of the lumbar spine, the Board finds that in a March 2015 statement, the Veteran disagreed with the effective date assigned for service connection in the February 2015 rating decision.  As this would constitute a notice of disagreement with the February 2015 rating decision, and the RO has not issued a statement of the case addressing the earlier effective date claim, the Board is required to remand that claim. Manlincon v. West, 12 Vet. App. 238 (1999). 

In addition, as mentioned in the Introduction, in his February 2018 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to TDIU benefits.  The Veteran has not been given appropriate notice of the information and evidence needed to substantiate that claim, and no particular development of it has occurred.  This should be accomplished before the Board addresses the matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issue of an earlier effective date for the award of service connection for DJD of the lumbar spine. Notify the Veteran of his appeal rights with respect to that issue. If a timely substantive appeal is received, return the case to the Board. 

2. Provide the Veteran notice of the information and evidence necessary to substantiate his claim for TDIU benefits.  

3. Undertake any indicated development of the TDIU claim, and adjudicate it.  If it is denied, issue a supplemental statement of the case and return the issue to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


